By the Couet :
¥e are of the opinion that the cases cited by the defendants’ counsel do not sustain the position taken by the learned county judge. We have examined these cases; and in some instances language is used which might be construed to have a wider meaning *480than the facts of the case justify. Whatever is said, however, it will be found that these are cases in regard to the right of the wife, or of the wife’s creditors, as such rights exist before the husband’s death. Whatever protection may be thrown around the contingent interest which she then has in such policies, we have here a very different question. Here the husband is dead. The policy has become payable, and it has been paid. The money paid is the widow’s absolute property. Like the property of other persons it is liable for its owner’s debts. She is under the common obligation of all persons to pay debts; and unless the law has expressly exempted this property, it is liable. We must not permit sympathy for the widow to outweigh an application of the claims of common honesty.
The principle adopted by the learned county judge, if carried out, would lead to absurd consequences. ^ The counsel for the plaintiff well asks; thrOugh how many mutations-in the’form.of the money is the exemption to extend. If the defendant buys securities and sells them and buys others; are they all exempt ? If not, where does the exemption cease? We think, therefore, that this money was liable to the debts of Mrs. Stephan. (Bolt v. Keyhoe, 30 Hun, 619.) The drawing out of the money from the bank was a violation of the injunction order. It would have been a technical violation even if it had been at once deposited elsewhere. But her affidavit does not disclose what she did with the money, and indicates an intention to put it beyond the reach of these proceedings. Yery possibly she thought she was justified in her acts, as she may have been so advised, still the act was no less a disobedience of the injunction.
The order is reversed, with ten dollars costs and printing disbursements, and the proceedings are remitted to the county judge with directions to proceed on the application to punish respondent.
Present — Learned, P. J., Booxes and Boardman, JJ.
Order reversed, with ten dollars costs and printing disbursements, and motion remitted to county judge to proceed against Mrs. Stephan.